
	

115 HR 1486 : Securing American Non-Profit Organizations Against Terrorism Act of 2017
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1486
		IN THE SENATE OF THE UNITED STATES
		January 10, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to provide funding to secure non-profit facilities from
			 terrorist attacks, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing American Non-Profit Organizations Against Terrorism Act of 2017. 2.Non-profit security grant program (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
				
					2009.Non-profit security grant program
 (a)EstablishmentThere is established in the Department a program to be known as the Non-Profit Security Grant Program (in this section referred to as the Program). Under the Program, the Secretary, acting through the Administrator, shall make grants to eligible nonprofit organizations described in subsection (b), through the State in which such organizations are located, for target hardening and other security enhancements to protect against terrorist attacks.
 (b)Eligible recipientsEligible nonprofit organizations described in this subsection (a) are organizations that are— (1)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (2)determined to be at risk of a terrorist attack by the Administrator. (c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following uses:
 (1)Target hardening activities, including physical security enhancement equipment and inspection and screening systems.
 (2)Fees for security training relating to physical security and cybersecurity, target hardening, terrorism awareness, and employee awareness.
 (3)Any other appropriate activity, including cybersecurity resilience activities, as determined by the Administrator.
 (d)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (e)ReportThe Administrator shall annually for each of fiscal years 2018 through 2022 submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing information on the expenditure by each grant recipient of grant funds made under this section.
						(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated $50,000,000 for each of fiscal years 2018 through 2022 to carry out this section.
 (2)SpecificationOf the amounts authorized to be appropriated pursuant to paragraph (1)— (A)$35,000,000 is authorized for eligible recipients located in jurisdictions that receive funding under section 2003; and
 (B)$15,000,000 is authorized for eligible recipients in jurisdictions not receiving funding under section 2003..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by striking sections 2003 and 2004 and inserting sections 2003, 2004, and 2009.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
				
					
						Sec. 2009. Non-profit security grant program..
			
	Passed the House of Representatives January 9, 2018.Karen L. Haas,Clerk
